UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7802



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH HONEYBLUE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CR-91-153-G, CA-97-61-2)


Submitted:   February 12, 1998              Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Honeyblue, Appellant Pro Se. Paul Alexander Weinman, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying his motion for reconsideration. We have reviewed the

record, the district court's opinions, and the recommendation of

the magistrate judge, and find no reversible error. Accordingly, we
deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Honeyblue, Nos.
CR-91-153-G; CA-97-61-2 (M.D.N.C. Sept. 25, 1997; Nov. 28, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                2